Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the patient".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-20 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being.

In regard to Claims 1, 12, and 17, the following limitations can be performed as a mental process by a human being, in terms of the human being mentally providing
[…] a game for rehabilitation of at least one of the first user’s shoulder, elbow, wrist, or fingers;
[receiving data regarding] motion of the first user’s hand, wrist, and fingers as the first user is playing the game […];
[…] display[ing] the game in real-time […] as the first user is playing the game […] and wherein the game […] can be remotely adjusted […]; and
[…] acquir[ing] real-time rehabilitation data […] as the first user plays the game, and wherein [access is permitted] to the rehabilitation data collected.
In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being.

Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., computer terminals, sensors, servers, computer instructions, non-transitory computer readable media, and/or a support for the patient’s arm, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., computer terminals, sensors, servers, computer instructions, non-transitory computer readable media, and/or a support for the patient’s arm, these are all generic, well-known, and conventional computer and physical elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing and/or for providing generic, well-known, and conventional physical functions.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figure 1 in Applicant’s specification.

	
	
	
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20110257566 A1 by Burdea et al (“Burdea”), in view of PGPUB US 20140200432 A1 by Banerji et al (“Banerji”).
In regard to Claim 1, Burdea teaches a rehabilitation system, comprising:
a first computer terminal accessible by a first user, the first computer terminal having a memory for storing instructions and a processor to execute the instructions, the instructions including a game for rehabilitation of at least one of the first user’s shoulder, elbow, wrist, or fingers;
(see, e.g., Figure 16, s10 in regard to “first computer terminal”; see, e.g., paragraph 49 in regard to “game for rehabilitation”; see, e.g., paragraph 26 in regard to “shoulder, elbow, wrist, or fingers”);
a sensor for detecting motion of the first user’s hand, wrist, and fingers as the first user is playing the game, wherein the sensor is electrically coupled to the first computer terminal;
(see, e.g., paragraph 38 in regard to various sensors as well as, e.g., paragraph 31 in regard to an overhead camera);


a server electronically coupled to the first computer terminal and the second computer terminal, wherein the server acquires real-time rehabilitation data from the first computer terminal as the first user plays the game, and wherein the server permits access, on the second computer terminal, to the rehabilitation data collected.
(see, e.g., paragraph 32, “Internet communication allows game data to be uploaded on a remote clinical server to allow remote viewing by a clinician of patient exercises and progress”; paragraph 49, “[i]n accordance with an aspect of the present invention, the PC 10 with monitor 34 is connected to a cloud server 35.  A remote clinician 37 can monitor the session through the cloud”; and paragraph 68, “[a] remote clinical server is preferably also part of the system receives the exercise and patient data and allows clinicians located remotely to supervise the patient and review the progress of the treatment either in real-time or at a later time.”)

Furthermore, while Burdea teaches a clinician accessing remote server to the extent that it may not specifically teach employing a separate computing device (“second computer terminal”) to do that, however, Burdea also teaches a separate computer terminal being used by a therapist to monitor progress (see, e.g., Figure 4, s34);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have combined the teachings of Burdea and employed a separate computer terminal for the clinician to interface with the remote server similar to the separate computer terminal provided to the therapist, in order to provide the clinician with more flexibility as to where he/she was physically located relative to the remote server.

Furthermore, while Burdea teaches the clinician remotely supervising the progress of the subject the otherwise cited prior art may fail to teach the clinician being able to adjust the game, however, in an analogous reference, Banerji teaches the ability for a remote therapist to adjust the conditions of the computerized rehabilitation therapy (see, e.g., paragraph 127);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the teaching of Banerji to the system otherwise taught by Burdea by allowing the clinician to remotely supervise the progress of the subject by being able to manually adjusting the game conditions for the subject, in order to customize the game for the needs of the particular subject.


In regard to Claim 2, Burdea teaches this feature.  See, e.g., paragraph 38 in regard to various such sensors.
In regard to Claim 4, Burdea teaches this feature.  See, e.g., paragraph 38 in regard to sensors embedded in the table top and thereby underneath the support provided for the patient’s arm (see, e.g., Figure 9, s60).
In regard to Claim 5, Burdea teaches this feature.  See, e.g., paragraph 31.
In regard to Claim 7, Burdea teaches this feature.  See, e.g., paragraph 7.

In regard to Claim 8, while Burdea teaches multiple games being stored on the PC (“first computer terminal”) (see, e.g., paragraph 49) as well as teaches employing that PC in communication with a cloud server (see, e.g., paragraph 49);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have combined the teachings of Burdea and stored the games on the server and then downloaded them from there to the PC when needed, in order to allow the server to provide the games to multiples such PC’s.
In regard to Claims 9-10, See rejection of Claim 1.  To the extent that Claims 9-10 merely claim a duplication of aspects of what is claimed in Claim 1 see MPEP 2144.04(VI)(B).




Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Burdea, in view of Banerji, further in view of PGPUB US 20160331304 A1 by Libey et al (“Libey”).
In regard to Claim 3, Burdea teaches sending patient data to a remote server so that the clinician can view the subject’s progress, however, it may fail to specifically also teach processing that data in order to generate some progress/success metric, however, in an analogous reference Libey teaches that feature (see, e.g., paragraph 24 in regard to determining evaluation scores from patient data);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the teaching of Libey to the system otherwise taught by Burdea.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Burdea, in view of Banerji, further in view of official notice.
In regard to Claim 6, Burdea teaches the clinician remotely receiving exercise and patient data in real-time (paragraph 68), however, it may not specifically teach whereby the first user directly communicates with the second user, however,
the Examiner takes OFFICIAL NOTICE that such remote communication was old and well-known at the time of Applicant’s invention.  Such functionality allows for a subject to provide further information to a clinician regarding his/her care.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed functionality within the invention of the cited prior art so as to allow the subject to provide further information to a clinician regarding his/her care during a rehabilitation session.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Burdea, in view of Banerji, further in view of official notice.
In regard to Claim 11, see rejection of Claim 10 which teaches two separate patients, each with his/her own clinician having access to their own patient. To the extent that this may fail to teach whereby one clinician is not allowed access to the data of a patient that he/she is not providing counseling for, however,
the Examiner takes OFFICIAL NOTICE that such client confidentiality measures were well-known at the time of Applicant’s invention.  Such functionality allows a patient to receive care without fearing release of their personal information to someone who is not his/her provider.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed functionality within the invention of the cited prior art so as to allow a patient to receive care without fearing release of their personal information to someone who is not his/her provider.  

Claims 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Burdea, in view of Banerji, further in view of Libey.
In regard to Claim 12, while Banerji teaches the ability for a remote therapist to adjust the conditions of the computerized rehabilitation therapy (see, e.g., paragraph 127) it may not teach altering the difficulty of the game, however, in an analogous reference Libey teaches changing the difficulty of the game (see, e.g., paragraph 38);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the teaching of Libey to the system otherwise taught by Burdea and Banerji in order to allow the clinician to better adjust the game play based on the evaluation scores of the subject by permitting the clinician to manually adjust the difficulty of the game based on the patient’s success/failure in the rehabilitative game.

In regard to Claim 13, see rejection of Claim 2.
In regard to Claim 14, Burdea teaches this feature.  See, e.g., paragraph 68, “[a] remote clinical server is preferably also part of the system receives the exercise and patient data and allows clinicians located remotely to supervise the patient and review the progress of the treatment either in real-time or at a later time.”)
In regard to Claim 16, see rejection of Claim 5.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Burdea, in view of Banerji.
In regard to Claim 17, see rejection of Claim 1.
In regard to Claim 18, see rejection of Claim 2.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burdea, in view of Banerji, further in view of Libey.
In regard to Claim 19-20, see rejection of Claim 12.




Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Burdea, in view of Banerji, further in view of Libey, further in view of official notice.
In regard to Claim 11, while Burdea teaches employing an overhead camera it may not teach wherein that camera is a CCD or CMOS, however,
the Examiner takes OFFICIAL NOTICE that cameras were well-known at the time of Applicant’s invention.  Such cameras allow for more precise detection of moving objects.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed functionality within the invention of the cited prior art so as to allow more precise detection of the patient’s arm movement.  

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715